IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-21-00048-CR

DENISE ANNETTE DIXON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 19-25693


                           MEMORANDUM OPINION


       Denise Anette Dixon entered an open plea of guilty to the offense of possession of

a controlled substance. The trial court convicted Dixon of the offense and assessed

punishment at eighteen months confinement in a state jail facility. We affirm.

       Dixon’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).
Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous."     Anders v. California, 386

U.S. at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d

503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit"

when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10

(1988). After a review of the entire record in this appeal, we have determined the appeal

to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment.

         Counsel's motion to withdraw from representation of Dixon is granted.




                                                  STEVE SMITH
                                                  Justice




Dixon v. State                                                                         Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed; motion granted
Opinion delivered and filed November 3, 2021
Do not publish
[CR25]




Dixon v. State                                 Page 3